DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1/11/20 recites “wherein the aspect ratio of the image that is captured is based on the dimensions of the package”. The bolded limitation renders the claim indefinite because Examiner is unable to ascertain the scope of the claim. For examination purposes, the limitations will be interpreted to mean “wherein the aspect ratio of the image that is received is based on the dimensions of the package”. 

Claim 2/12 recites “providing, by the processor, the dimensions of the package to the customer”. There is a lack of antecedent basis for the bolded limitation. For examination a customer”.

Claims 3-10 and 13-19 are also rejected under 112b rejection for failing to cure the deficiencies above. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1/11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receiving an order for a product; determining dimensions of a package to ship the product; receiving an image of a location of where the package is to be delivered, wherein the aspect ratio of the image that is captured is based on the dimensions of the package; and printing a location image on a side of the package in the aspect ratio of the image to create the environment blended package such that the location image matches the location where the package is to be delivered.”
The limitations as recited above is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial interactions (including advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
This judicial exception is not integrated into a practical application. In particular, the claim only recites a processor (claim 1) and non-transitory computer readable medium and processor (claim 11). This additional element, alone or in combination, does not integrate the abstract idea into a practical application because it is recited at a high level of generality which amounts to simple instructions of applying the abstract idea on a computer environment. As such, it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element is nothing more than mere instructions to apply the exception on a general computer. Therefore, the additional element, alone or in combination, does not amount to significantly more than the judicial exception.
 Dependent claim 2/12 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (a processor and application on a mobile endpoint device are recited at a high level of recitation which amounts to mere 
Dependent claim 3/13 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (augmented reality interface is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations.
Dependent claim 4/14 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (augmented reality interface and graphical user interface are recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations.
Dependent claim 5/15 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (augmented reality interface and camouflage meter are recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations.
Dependent claims 6-10 and 16-19 are also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receiving an order for a product via a customer; determining dimensions of a package to ship the product;  20180406US01 -18- displaying the package […] based on the dimensions of the package; prompting the customer to capture an image of a location that the package is to be delivered; receiving the image of a location of where the package is to be delivered, wherein the aspect ratio of the image that is captured is based on the dimensions of the package; and printing a location image on a side of the package in the aspect ratio of the image to create the environment blended package such that the location image matches the location where the package is to be delivered.”
The limitations as recited above is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial interactions (including advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
This judicial exception is not integrated into a practical application. In particular, the claim only recites a processor and causing an augmented reality (AR) interface to execute via the application on the mobile endpoint device of the customer (claim 20). The “causing” step is recited at a high level of generality which amounts to insignificant pre-solution activity. The processor is also recited at a high level of generality which amounts to instructions of applying the abstract idea on a computer environment. These additional elements, alone or in 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element is nothing more than mere instructions to apply the exception on a general computer. In addition, the specification of the application as published (US 2020/0184737)(paragraphs 19-25) does not provide any indication that the additional elements described above are anything other than generic, off the shelf computer components, and MPEP 2106.05(d)(II) indicate that mere collection, receipt, processing and transmission of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the “causing” step is well-understood, routine, and conventional activity is supported under Berkheimer. Therefore, the additional elements, alone or in combination, do not amount to significantly more than the judicial exception.
Novelty and Non-obviousness
No prior art has been applied to the claims because Examiner is unaware of any prior art, alone or in combination, which discloses the limitations of the independent claims. 
The closest prior art is Zhao (US 2014/0108136). Zhao is directed towards Augmented Reality for shipping. It discloses displaying images on packages. However, these images are shown in an AR interface when the users point their mobile device on the package. 
The closest prior art is Harper (US 2011/0055049). Harper is directed towards creating an augmented reality experience in connection with a stored value token. It discloses displaying images on packages. However, these images are shown in an AR interface when the users point their mobile device on the package. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 5712703108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Examiner, Art Unit 3628